DETAILED ACTION
	Claims 72-99 are currently pending.  Claims 72-81 and 92-99 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 07/07/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Examiner’s Note
Applicant's amendments and arguments filed 07/07/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 07/07/2021, it is noted that claim 99 has been newly presented and no new matter has been added.
	Maintained Rejections:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 72-76, 78-81 and 94 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0017432 (previously applied) in view of US 2015/0251389 (previously applied) and Food (previously applied, Food Navigator.com, Nanotech discovery promises safer food packaging, 07/19/2008, pgs. 1-2).
	Regarding claim 72, the limitation of a film characterized by an upper surface and a lower surface, said film comprising a nanocrystalline cellulose (NCC) and particles of 
	Regarding claim 73, the limitation of at least one of the following, said particles are at least partially coated with NCC, said particles are at least partially exposed on said upper surface and said particles are disposed such that microbes contacting said upper surface will contact at least a portion of said particles is met by the ‘432 publication teaching the nanoparticles are blended with the nanocellulose material prior to surface application [0059] which teaches at least partially coated with NCC.
	Regarding claim 74, the limitation of wherein said film is characterized by a thickness of between 0.5 um and 10 um is met by the ‘432 publication teaching the 
	Regarding claim 75, the limitation of wherein said film comprises at least one additive is met by the ‘432 publication teaching the nanocomposite comprising the nanocellulose material and plurality of nanoparticles contains additionally materials such as adhesives, antioxidants, fillers, and others [0020].
	Regarding claim 76, the limitation of comprising an NCC layer comprising NCC but not MgO or Mg(OH)2, said NCC layer in contact with said lower surface is met by the ‘432 publication teaching the multilayer structure having one or more additionally layers of nanocellulose material which are free from nanoparticles [0010] wherein the substrate material may have one or more layers of nanocrysatlline cellulose free of nanoparticles as it increase the stiffness of the sheet [0080].  The layer is taught to be nanoparticle free and applied to the film of NCC/nanoparticle, thus teaching application to the lower surface as either surface may be interpreted as the lower surface.
Regarding claim 78, the limitation of comprising a layer NCC layer comprising NCC but not MgO or Mg(OH)2, said NCC layer in contact with said upper surface is met by the ‘432 publication teaching the multilayer structure having one or more additional layers of nanocellulose material which are free from nanoparticles [0010] wherein the substrate material may have one or more layers of nanocrysatlline cellulose free of nanoparticles as it increase the stiffness of the sheet [0080].  The layer is taught to be .
	Regarding claim 79, the limitation of wherein said film comprises between 1% and 50% by weight of said antimicrobial substance is met by the ‘432 publication teaching the amount of the nanoparticles in the nanocellulose material is between about 0.05 and 10% w/w [0061].
	Regarding claim 80, the limitation of additionally comprising a substrate disposed such that said lower surface of said film is in contact with said substrate is met by the ‘432 publication teaching the nanocomposite applied onto the substrate surface may be provided [0041].  The nanoparticle may be blended into the nanocellulose material prior to application onto a surface of the substrate [0058].  Thus the composite layer is taught as layered onto the substrate, thus an outer layer is in contact with the substrate and the lower surface may be either surface as it has no other characteristics.
	Regarding claims 81 and 94, the limitation of wherein said substrate is characterized by at least one of the following characteristics including said substrate is not cationic is met by the ‘432 publication teaching the substrate to be formed of materials including paper, paperboard, plastic, metal or composite materials [0062] wherein in some embodiments the surface is not positive charged [0083], thus teaching substrate materials which are not positively charged before further treatment.

	The ‘432 publication does not specifically teach an antimicrobial chemical trap comprising an antimicrobial layer comprising antimicrobial substance selected from the group consisting of MgO, Mg(OH)2, and mixtures thereof (claim 72).

	Food teaches the promise of safer food packaging (title).  Nanoparticles of zinc oxide and magnesium oxide have been shown to be effective in killing microorganisms (page 1, first paragraph).  Food teaches hopeful that nanoparticles zinc oxide and magnesium oxide could provide safe and affordable food packaging in the not too distant future with plans to incorporate effective antimicrobial nanoparticles into packaging materials (page 2, first paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use magnesium oxide particles as taught by the ‘389 publication for the metal particles taught by the ‘432 publication because the ‘389 publication teaches it was known to use magnesium oxide particles in food 
	Regarding the ‘antimicrobial chemical trap’, the combination of references teaches the structure of the instant claim and thus would be capable of performing as a chemical trap, absent factual evidence to the contrary.

Claims 77, 92-93 and 95-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0017432 in view of US 2015/0251389 and Food as applied to claims 72-76, 78-81 and 94 above, and further in view of US 2012/0237750 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 72-76, 78-81 and 94 are taught by the combination of the ‘432 publication, the ‘389 publication and Food.  
Regarding claim 95, the limitation of comprising a lower NCC layer comprising NCC but not MgO or Mg(OH)2 is met by the ‘432 publication teaching the multilayer structure having one or more additional layers of nanocellulose material which are free from nanoparticles [0010] wherein the substrate material may have one or more layers of nanocrystalline cellulose free of nanoparticles as it increase the stiffness of the sheet [0080].  The layer is taught to be nanoparticle free and applied to the film of NCC/nanoparticle, thus teaching application to the lower surface as either surface may be interpreted as the lower surface.
Regarding claims 96-98, the limitation of additionally comprising a substrate disposed such that said lower surface of said film is in contact with said substrate is met by the ‘432 publication teaching the nanocomposite applied onto the substrate surface may be provided [0041].  The nanoparticle may be blended into the nanocellulose material prior to application onto a surface of the substrate [0058].  The ‘432 publication teaches multiple layered device wherein layer contain metallic particle and layers do not contain metallic particle.  Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply either a metallic particle containing layer or a metallic particle free layer to the substrate surface as there are only 2 options.

The combination of references does not specifically teach wherein said film comprises an additive and said additive is a polymer (claim 92).
The ‘750 publication teaches a flexible nanocrystalline cellulose film (NCC) including a polymer while retaining the property of tunable color.  Polymers include, for example, PVOH and are effective in increasing the flexibility of the NCC films (abstract).  The PVOH functions as a lubricant and as a plasticizer in the NCC film so the addition of PVOH helps achieve good flexibility [0013].  The film is taught to be used as a barrier material [0036].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use PVOH in each of the NCC layers taught by the ‘432 publication because the ‘750 publication teaches the use of PVOH is known to be used in NCC films in order to provide flexibility to the film layer.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘432 publication teaches the use of lubricants as an additional material and the ‘750 publication teaches the PVOH to be used as a lubricant in an NCC film.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘750 publication teaches the use of PVOH and NCC to be used as a barrier material and the ‘432 publication teaches the NCC composites to be used as food packaging, which would be a specific type of barrier material.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 72, 74-76 and 80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 72-81 and 92-98 of U.S. Patent No. 10,294,383 in view of US 2015/0251389 and Food.  The instant claims and the ‘383 patent are directed to NCC composite blends containing metallic particles which may be combinations thereof, thus reading on NCC and metallic particle layer which contains an additive.  The film is taught to be between 4 and 1000 nm thick thus overlapping with the instant claim film thickness.  The film may contain multiple layers including layers without the nanoparticles and additional the composite film may be applied to substrates selected from a group including paper.  The instant claims and the ‘383 patent differ in that the instant claims require the particle to be MgO, Mg(OH)2 or mixtures thereof with a particle size of between 0.5 um and 10 um.
The ‘389 publication teaches a gas barrier laminate including a gas barrier layer on a plastic substrate wherein the plastic substrate includes a metal compound in a content of 0.1 to 70% by mass (abstract).  The gas barrier layer is a multilayer film and at least one layer of the multilayer film includes the metal compound [0016].  The metal 
	Food teaches the promise of safer food packaging (title).  Nanoparticles of zinc oxide and magnesium oxide have been shown to be effective in killing microorganisms (page 1, first paragraph).  Food teaches hopeful that nanoparticles zinc oxide and magnesium oxide could provide safe and affordable food packaging in the not too distant future with plans to incorporate effective antimicrobial nanoparticles into packaging materials (page 2, first paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use magnesium oxide particles as taught by the ‘389 publication for the metal particles taught by the ‘383 patent because the ‘389 publication teaches it was known to use magnesium oxide particles in food packaging coating layers and the ‘383 patent is directed to food packaging film which contains metal particles.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘383 patent teaches the use of any metal particle which maybe includes zinc oxide and wherein the ‘389 
	Regarding the ‘antimicrobial chemical trap’, the combination of references teaches the structure of the instant claim and thus would be capable of performing as a chemical trap, absent factual evidence to the contrary.

	New Rejection:
	The following rejection is newly applied based on Applicant’s newly added claim.
Claims 72-76, 78-81, 94 and 99 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0017432 (previously applied) in view of US 2015/0251389 (previously applied) and Marchin (WO 2015/197992).
Citation to Marchin are henceforth to locations in US 2017/0130027.  US 2017/0130027 is used as an English language equivalent of WO 2015/197992.

	Regarding claim 73, the limitation of at least one of the following, said particles are at least partially coated with NCC, said particles are at least partially exposed on said upper surface and said particles are disposed such that microbes contacting said upper surface will contact at least a portion of said particles is met by the ‘432 publication teaching the nanoparticles are blended with the nanocellulose material prior to surface application [0059] which teaches at least partially coated with NCC.

	Regarding claim 75, the limitation of wherein said film comprises at least one additive is met by the ‘432 publication teaching the nanocomposite comprising the nanocellulose material and plurality of nanoparticles contains additionally materials such as adhesives, antioxidants, fillers, other [0020].
	Regarding claim 76, the limitation of comprising a layer NCC layer comprising NCC but not MgO or Mg(OH)2, said NCC layer in contact with said lower surface is met by the ‘432 publication teaching the multilayer structure having one or more additionally layers of nanocellulose material which are free from nanoparticles [0010] wherein the substrate material may have one or more layers of nanocrystalline cellulose free of nanoparticles as it increase the stiffness of the sheet [0080].  The layer is taught to be nanoparticle free and applied to the film of NCC/nanoparticle, thus teaching application to the lower surface as either surface may be interpreted as the lower surface.
Regarding claim 78, the limitation of comprising a layer NCC layer comprising NCC but not MgO or Mg(OH)2, said NCC layer in contact with said upper surface is met by the ‘432 publication teaching the multilayer structure having one or more additionally layers of nanocellulose material which are free from nanoparticles [0010] wherein the 
	Regarding claim 79, the limitation of wherein said film comprises between 1% and 50% by weight of said antimicrobial substance is met by the ‘432 publication teaching the amount of the nanoparticles in the nanocellulose material is between about 0.05 and 10% w/w [0061].
	Regarding claim 80, the limitation of additionally comprising a substrate disposed such that said lower surface of said film is in contact with said substrate is met by the ‘432 publication teaching the nanocomposite applied onto the substrate surface may be provided [0041].  The nanoparticle may be blended into the nanocellulose material prior to application onto a surface of the substrate [0058].  Thus the composite layer is taught as layered onto the substrate, thus an outer layer is in contact with the substrate and the lower surface may be either surface as it has no other characteristics.
	Regarding claims 81 and 94, the limitation of wherein said substrate is character by at least one of the following characteristics including said substrate is not cationic is met by the ‘432 publication teaching the substrate to be formed of materials including paper, paperboard, plastic, metal or composite materials [0062] wherein in some embodiments the surface is not positive charged [0083], thus teaching substrate materials which are not positively charged before further treatment.

2, mixtures thereof (claim 72).
	The ‘389 publication teaches a gas barrier laminate including a gas barrier layer on a plastic substrate wherein the plastic substrate includes a metal compound in a content of 0.1 to 70% by mass (abstract).  The gas barrier layer is a multilayer film and at least one layer of the multilayer film includes the metal compound [0016].  The metal compound is selected from magnesium, calcium and zinc [0019] wherein such metals include the oxides and hydroxide forms [0028] such as magnesium oxide [0029].  The metal compounds preferably form a powder of the average particle size of 0.001 to 10 um, more preferably 0.05 to 1 um [0030].  The metal particle size is taught as optimizable property as smaller sizes tend to aggregate and large sizes can lead to film breakage [0030], thus making it obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the particle size of the metal compound in a film.  Magnesium oxide is exemplified [0120].  The film may be used for packaging of food products [0094].
	Marchin teaches a solid material including a matrix, dispersed in which are microparticles of at least one antimicrobial agent for preventing, limiting and/or eliminating the contamination of the material and/or the contamination of a composition which is in contact with the material, wherein the antimicrobial agent is an oxide.  Materials are taught to include packing and/or storing food products (abstract).  The particles are taught to be zinc oxide or magnesium oxide [0024].  The average diameter of the particles is taught to be between 0.1 and 5 micrometers [0030].  

	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use magnesium oxide particles as taught by the ‘389 publication for the metal particles taught by the ‘432 publication because the ‘389 publication teaches it was known to use magnesium oxide particles in food packaging coating layers and the ‘432 publication is directed to food packaging film which contains metal particles.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘432 publication teaches any metal particles may be used.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘432 publication teaches the use of any metal particle which maybe includes zinc oxide and wherein the ‘389 publication teaches metal compounds include magnesium oxide and zinc oxide can be used in food packaging coatings interchangeable, thus having an expectation of success of using magnesium oxide in the composite for food packaging taught by the ‘432 publication.  One of ordinary skill in the art before the filing date of the claimed invention would have motivation to use magnesium oxide as Marchin teaches the use of magnesium oxide in food packaging to be an effective antimicrobial compound.  It would have been obvious to one of ordinary skill in the art to optimize the particle size of the metal particles as taught by the ‘432 publication because the ‘389 publication teaches a wide range of particle sizes which may be used in food packaging films wherein the particle size is taught as optimizable in order to prevent aggregation and not to large as to make the film fragile and Marchin teaches a known range of magnesium oxide particles to be used as antimicrobial 
	Regarding the ‘antimicrobial chemical trap’, the combination of references teaches the structure of the instant claim and thus would be capable of performing as a chemical trap, absent factual evidence to the contrary.

Claims 77, 92-93 and 95-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0017432 in view of US 2015/0251389 and Marchin as applied to claims 72-76, 78-81, 94 and 99 above, and further in view of US 2012/0237750 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 72-76, 78-81, 94 and 99 are taught by the combination of the ‘432 publication, the ‘389 publication and Marchin.  
Regarding claim 95, the limitation of comprising a lower NCC layer comprising NCC but not MgO or Mg(OH)2 is met by the ‘432 publication teaching the multilayer structure having one or more additionally layers of nanocellulose material which are free from nanoparticles [0010] wherein the substrate material may have one or more layers of nanocrysatlline cellulose free of nanoparticles as it increase the stiffness of the sheet [0080].  The layer is taught to be nanoparticle free and applied to the film of NCC/nanoparticle, thus teaching application to the lower surface as either surface may be interpreted as the lower surface.

The combination of references does not specifically teach wherein said lower NCC layer comprises at least one additive (claim 77) and that additive is a polymer (claims 93 and 95).
The combination of references does not specifically teach wherein said film comprises an additive and said additive is a polymer (claim 92).
The ‘750 publication teaches a flexible nanocrystalline cellulose film (NCC) include a polymer while retaining the property of tunable color.  Polymers include for example PVOH and are effective in increasing the flexibility of the NCC films (abstract).  The PVOH functions as a lubricant and as a plasticizer in the NCC film so the addition of PVOH helps achieve good flexibility [0013].  The film is taught to be used as a barrier material [0036].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use PVOH in each of the NCC layers taught by 

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues the ‘432 publication does not specifically teach an antimicrobial trap. The ‘432 publication discloses embodiments of the invention intended for use in packaging and wrapping for antimicrobial applications there is no evidence presented that the antimicrobial efficacy of such products, thus no enabling disclosure of an antimicrobial trap is presented.  
	In response, regarding the ‘antimicrobial chemical trap’, the combination of references teaches the structure of the instant claim and thus would be capable of performing as a chemical trap, absent factual evidence to the contrary.  The ‘432 publication teaches the film comprising nanocrystalline cellulose and metal particles 
	Applicant argues that there is no teaching or suggestion of a size range that is expected to yield an effective antimicrobial trap.
	In response, the ‘389 publication teaches the specifically claimed magnesium oxide particles in a size range overlapping with the instant claims and provides a reason to optimize the particle size range, to prevent aggregation or film breakage (abstract, [0030], [0120]).  
	Applicant argues the ‘389 publication teaches the particle size can be optimized is only made in the context of optimizing the physical properties of the film, such as haze or stability of the film.  These properties are important for food packaging in general but not specifically antimicrobial trap.  There is no teaching to conclude that optimization of MgO particle size would be of any benefit in the specific case of an antimicrobial trap.
In response to applicant's argument that particle size is dependent on being antimicrobial, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 
Applicant argues Food reports composites that disintegrate in liquid into nanoparticles of MgO and provides only hope that the technology is disclosed therein will eventually be used to provide safer packing.  No enabling disclosure is provided of any kind of working antimicrobial trap, nor teaching or suggestion that MgO particles would have antimicrobial activity when embedded in a film as opposed to suspended in a liquid.  
In response, the ‘432 publication teaches the use of a food packaging film which contains metal particles and the ‘389 publication teaches the specific use of MgO particles in the claimed size range, thus providing a motivation and expectation of success in using the MgO particles in a food packing material.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘432 publication teaches the use of any metal particle which maybe includes zinc oxide and wherein the ‘389 publication teaches metal compounds include magnesium oxide and zinc oxide can be used in food packaging coatings interchangeably, thus having an expectation of success of using magnesium oxide in the composite for food packaging taught by the ‘432 publication. Generally, it is prima facie obvious to select a known material for incorporation into a composition, 
	Applicant argues Food teaches “hope” that the disclosure might someday be useful in the development of antimicrobial food packing is insufficient to render the instant invention as defined in the instant claim obvious as it would require undue experimentation.
	In response, the ‘432 publication teaches the use of food packaging film which contains metal particles and the ‘389 publication teaches the specific use of MgO particles in the claimed size range, thus providing a motivation and expectation of success in using the MgO particles in a food packing material.  Food provides additional motivation to use such MgO particles as the use MgO particles in food packing as an antimicrobial agent suggested prior to the filing date of the claimed invention.  A person of ordinary skill has good reason to pursue the known option within his or her own technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense.
	Applicant argues Food and the ‘432 in fact teach away from the instant invention.  Food discloses antimicrobial nanoparticles are defined as particles having diameters of the order of 0.001 um.  Food thus teaches sizes that are 3 or 4 orders of magnitude smaller than those taught in the instant claim with the desire to break apart agglomerates into the desired particle size.  Thus Food teaches away from the particle size range of the instant invention.

	Applicant points to Zhang (not provided), Makhluf and Tang to teach that the antimicrobial and bactericidal activity of the MgO particles increases with decreasing particle size in the nanometer size range.  Applicant states that MgO particles are commercially available in the 1-10 um size range used in the instant claims.  The prior art available at the time of the instant invention but not cited by the Examiner teaches that MgO particles show antimicrobial activity if the particles are characterized in the size of 10 nm, wherein activity increases with decreasing particle size.

	Applicant argues the ‘750 publication does not remedy the deficiencies of the combination of the ‘432 publication, the ‘389 publication and Food.
	In response, Applicant’s arguments are addressed as first presented.
	Double Patenting:
	Applicant argues as explained above the ‘389 does not provide any teachings or suggestion regarding the use of MgO particles in an antimicrobial trap and that Food teaching demonstrated much lower diameters that instant claimed.  
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The ‘389 publication teaches the specifically claimed magnesium oxide particles in a size range overlapping with the instant claims and provides a reason to optimize the particle size range, to prevent aggregation or film breakage (abstract, [0030], [0120]), wherein the ‘389 publication is directed to packing food products [0094] and the ‘383 patent is directed to packaging of food products (claim 8).
Applicant argues the ‘383 and the ‘389 films act as barrier to gas diffusion and therefor would not act as an antimicrobial trap.  Food does not suggest an antimicrobial trap that includes MgO particles, thus a person of ordinary skill in the art would have no motivation to combine the references and that as explained in detail above any obvious combination of the ‘389 and Food teaches away from the instant invention.
In response, regarding the ‘antimicrobial chemical trap’, the combination of references teaches the structure of the instant claim and thus would be capable of performing as a chemical trap, absent factual evidence to the contrary.  The ‘383 patent teaches the film comprising nanocrystalline cellulose and metal particles embedded within the film.  The ‘389 publication teaches the specifically claimed magnesium oxide particles in a size range overlapping with the instant claims and provides a reason to optimize the particle size range, to prevent aggregation or film breakage (abstract, [0030], [0120]).  Thus the combination of the ‘383 patent and the ‘389 publication teach .
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613